In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
               ___________________________
                    No. 02-20-00185-CV
               ___________________________

COMP-E-WARE TECHNOLOGY ASSOCIATES, INC. D/B/A COMWARE,
                     Appellant

                               V.

MUSHKIN, INC., D/B/A ENHANCED NETWORK SYSTEMS, Appellee



             On Appeal from the 17th District Court
                    Tarrant County, Texas
                Trial Court No. 017-310938-19


              Before Kerr, Bassel, and Wallach, JJ.
                  Opinion by Justice Wallach
                                        OPINION

       Appellant Comp-E-Ware Technology Associates, Inc. (doing business as

Comware) appeals from the 17th District Court of Tarrant County’s denial of its

“Motion to Compel Arbitration [of] and Motion to Dismiss or Stay” the claims of

Appellee Mushkin, Inc. (doing business as Enhanced Network Systems) (ENS)

against Comware. We hold that the 17th District Court of Tarrant County abused its

discretion by not staying ENS’s claims because they are subject to an arbitration

proceeding between the parties previously ordered by the 44th District Court of

Dallas County. We reverse the 17th District Court’s order denying the motion, and we

remand the case to that court to stay ENS’s claims pending resolution of the

previously ordered arbitration in the 44th District Court.

I.     Background

       This litigation has traveled through several courts in Dallas and Tarrant

counties. To set the proper perspective, we will detail ENS’s factual allegations in the

17th District Court case, the last filed case, so that we may then look back in time to

make appropriate comparisons.

       In its original petition in the 17th District Court, ENS succinctly, and

importantly, summarized its claim against Comware: “Plaintiff ENS files this original

petition against defendant Comware for the return of $250,774.79 that ENS paid

Comware for undelivered or returned equipment.” ENS then detailed the factual

dealings giving rise to its allegations, as follows:

                                              2
      A.     ENS’s Factual Allegations

      ENS is an independent, secondary-market reseller of information technology.

Among other things, it buys Cisco IT products and then sells them. From mid-

2017 to April 25, 2018, ENS had been purchasing products, at a premium, from

“Cisco Gold Partner” General Datatech (GDT). Buying Cisco products through

Cisco-authorized sellers like GDT automatically imbued the products with Cisco’s

licenses and warranties—but only if the reseller was an authorized service provider.1

In April 2018, GDT told ENS that Cisco would not allow GDT to sell products to

ENS because, in Cisco’s view, ENS was not an authorized service provider.

      ENS alleged that to keep the business, GDT proposed a rerouting scheme:

GDT assured ENS that GDT would continue selling it Cisco products through

another authorized service provider and maintain the licenses and warranties. GDT

asked ENS’s CEO to come to Dallas to meet Comware’s CEO at GDT’s

headquarters on May 21, 2018. Comware, which GDT said Cisco recognized as an

authorized service provider, would become the intermediary GDT wanted (in order to

keep ENS purchasing from GDT). Because Comware was an authorized Cisco service

provider, Cisco’s licenses and warranties would pass through to ENS’s customers.




      1
       A separate market exists to purchase Cisco products at cheaper prices, but
those products lack certain licenses and Cisco’s warranties.



                                         3
      ENS then began purchasing Cisco products in the new way that GDT allegedly

requested. Under the new transactional structure, Comware handled invoicing for an

apparent 1% commission. But despite the new transactional structure, GDT still

shipped the purchased products to ENS directly—not through Comware. In the next

five months, ENS purchased Cisco products from GDT through Comware some

209 times, totaling $3,401,835.50 in purchases.

      In October 2018, GDT allegedly told ENS that Cisco had again learned about

GDT’s sales to ENS and that Cisco directed GDT to stop selling to ENS. Thereafter,

according to ENS, GDT nevertheless went forward with shipping approximately

$700,000 worth of Cisco hardware to ENS in seven different shipments. In light of

the fact that the Cisco licenses and warranties would apparently not be honored by

Cisco as previously represented, ENS claims it returned $905,285 worth of shipped

products to GDT. This return left $250,774.79 outstanding, which ENS claims

Comware owed to ENS as a refund.

      B.     Prior Litigation

      Now, returning in time to the first court to entertain this dispute, we travel east

to the 160th District Court in Dallas County. ENS filed a verified petition to take

depositions before suit (commonly referred to as a Rule 202 petition) in cause number

DC-19-04815 on April 3, 2019. See Tex. R. Civ. P. 202.1. The adverse parties

identified in the suit were Comware and GDT. The factual allegations made to

support the Rule 202 petition were virtually identical to the allegations eventually filed

                                            4
in the 17th District Court, even down to the claim that Comware had not returned

“approximately $250,000 that [ENS] had provided for a portion of this purchase.”

         We next briefly visit the 101st District Court in Dallas, where GDT filed its

original petition for application to compel arbitration. GDT asked the court to refer

to arbitration ENS’s claims anticipated in its Rule 202 petition in the 160th District

Court. GDT also asked the 101st District Court to transfer the case to the 160th

District Court where the Rule 202 suit was pending. Comware filed a plea in

intervention in the 101st District Court, seeking to compel ENS to arbitrate the

anticipated Rule 202 claims as well. ENS answered by denying that it had refused to

arbitrate any claims subject to arbitration, stating that it had refused only to withdraw

its Rule 202 petition. It contended that arbitration should be denied because it could

not be ordered to arbitrate unless it had refused. ENS further stated it did not oppose

transfer of the case to the 160th District Court, host of the Rule 202 suit. This

concludes our side visit to the 101st District Court.

         Back in the 160th District Court, Comware joined in GDT’s motion to compel

arbitration. Thus, as of July 18, 2019, ENS’s Rule 202 petition and GDT’s and

Comware’s petitions to compel arbitration were all pending in the 160th District

Court.

         On the road again, for reasons not explained, ENS decided to check out

Tarrant County. It filed its original petition in August 2019 in the 342nd District

Court. The sole defendant was Comware. The allegations derived from the allegations

                                            5
in the Rule 202 petition filed in the 160th District Court in Dallas and mirrored the

allegations soon to be raised in the 17th District Court case on appeal before us. The

case in the 342nd District Court was nonsuited without service on Comware.

       Back to the east, ENS filed suit against GDT in the 44th District Court on

September 9, 2019 at 9:19 a.m. The factual allegations in ENS’s petition were virtually

the same as in its Rule 202 petition, with ENS seeking recovery of damages from

GDT for fraud and promissory estoppel, as was similarly the case in the Rule

202 petition where ENS requested discovery to investigate these potential claims.2

GDT joined Comware as a third party defendant, ENS moved to strike, and the court

refused to strike the joinder. GDT and Comware also reasserted their requests to

compel arbitration of ENS’s claims in the 44th District Court case. On April 24, 2020,

the 44th District Court signed an order referring the parties to arbitration. Among the

matters considered by the court as recited in its order were GDT’s and Comware’s

motions to compel arbitration and ENS’s responses. The decretal language of the

order recites:

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all
       claims, counterclaims and Third-Party claims asserted in this matter are
       referred to arbitration before the American Arbitration Association in
       Dallas, Texas.

       But what happened to the suit in the 160th District Court? Apparently,
       2

because ENS chose to divide and conquer with separate lawsuits in Dallas and
Tarrant Counties against GDT and Comware, the 160th District Court case was
nonsuited.



                                          6
             IT IS FURTHER ORDERED, ADJUDGED AND DECREED
      that all claims, counterclaims and Third-Party claims asserted in this
      matter are hereby stayed pending arbitration.

      One last trip back to the west reveals that ENS filed yet another suit against

Comware, this time in the 17th District Court on September 9, 2019, at 9:22 a.m.—

just three minutes after the 44th District Court case was filed. ENS did not name

GDT as a defendant but sued “Comware for the return of $250,774.79 that ENS paid

Comware for undelivered or returned equipment.” Comware moved to compel

arbitration, and on May 27, 2020, the 17th District Court signed an order denying the

motion. Comware appeals from that denial.

      The saga has now moved to this court for review. In two issues, Comware

challenges the trial court’s denial of its motion to compel arbitration or stay the

proceedings. Within its second issue, Comware challenges the trial court’s denial of its

motion to dismiss or stay ENS’s claims. Because our ruling on this subissue is

dispositive, we need not address the first issue or the remainder of the second issue.

See Tex. R. App. 47.1.

II.   Standard of Review

      Within its second issue, Comware contends that the 17th District Court should

have dismissed or stayed ENS’s claims under the doctrine of comity and for the

orderly administration of justice because those claims are involved in arbitration

ordered by the 44th District Court involving the same parties and transactions. The




                                           7
principle of comity has been recognized in Texas common law as the rule of

dominant jurisdiction:

      “The general common law rule in Texas is that the court in which suit is
      first filed acquires dominant jurisdiction to the exclusion of other
      coordinate courts.” As a result, when two suits are inherently
      interrelated, “a plea in abatement in the second action must be granted.”
      This first[]filed rule flows from “principles of comity, convenience, and
      the necessity for an orderly procedure in the trial of contested issues.”
      The default rule thus tilts the playing field in favor of according
      dominant jurisdiction to the court in which suit is first filed.

In re J.B. Hunt Transp., Inc., 492 S.W.3d 287, 294 (Tex. 2016) (orig. proceeding)

(footnotes omitted) (quoting Wyatt v. Shaw Plumbing Co., 760 S.W.2d 245, 247 (Tex.

1988), disagreed with on other grounds by J.B. Hunt Transp., 492 S.W.3d at 292–93, and

Curtis v. Gibbs, 511 S.W.2d 263, 267 (Tex. 1974) (orig. proceeding)).

      In conducting a dominant-jurisdiction analysis, we apply the deferential abuse-

of-discretion standard. Id. at 293–94; Street v. Honorable Second Court of Appeals,

756 S.W.2d 299, 300 (Tex. 1988) (orig. proceeding). An abuse of discretion occurs

when a trial court acts unreasonably, arbitrarily, or without regard to guiding legal

principles. J.B. Hunt Transp., 492 S.W.3d at 293–94; Bocquet v. Herring, 972 S.W.2d 19,

21 (Tex. 1998). Regarding disputed issues of fact, the appellate court may not

substitute its judgment for that of the trial court. Goode v. Shoukfeh, 943 S.W.2d 441,

446 (Tex. 1997); see J.B. Hunt Transp., 492 S.W.3d at 294. However, regarding

questions of law, ‘“(a) trial court has no ‘discretion’ in determining what the law is or

applying the law to the facts.’” J.B. Hunt Transp., 492 S.W.3d at 294 (quoting Walker v.



                                           8
Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding)). “This principle applies

‘even when the law is unsettled.’” Id. (quoting In re Prudential Ins. Co. of Am.,

148 S.W.3d 124, 136 (Tex. 2004) (orig. proceeding)).

III.   Analysis

       A.    Law of Dominant Jurisdiction

       The first question to address in the dominant-jurisdiction analysis is whether

there is an inherent interrelationship between the two cases—in this appeal, the 17th

District Court case and the 44th District Court case. See J.B. Hunt Transp., 492 S.W.3d

at 292; In re Happy State Bank, No. 02-17-00453-CV, 2018 WL 1918217, at *4 (Tex.

App.—Fort Worth Apr. 23, 2018, orig. proceeding) (mem. op.). If yes, then we assess

the issue of dominant jurisdiction. J.B. Hunt Transp., 492 S.W.3d at 292; see Happy State

Bank, 2018 WL 1918217, at *7. If not, then both suits may proceed. J.B. Hunt Transp.,

492 S.W.3d at 292. See generally Happy State Bank, 2018 WL 1918217, at *4. As

summarized by this court in Happy State Bank,

       “In instances where inherently interrelated suits are pending in two
       counties, and venue is proper in either county, the court in which suit
       was first filed acquires dominant jurisdiction.” [In re] Red Dot[ Bldg. Sys.,
       Inc.], 504 S.W.3d [320,] 322[ (Tex. 2016) (orig. proceeding)]. Thus, when
       two suits are inherently interrelated, the trial court is required to abate
       the second[]filed suit. Id.; J.B. Hunt [Transp.], 492 S.W.3d at 294. To
       determine if claims are inherently interrelated, triggering dominant
       jurisdiction, we are guided by the compulsory-counterclaim rule. See J.B.
       Hunt [Transp.], 492 S.W.3d at 292–93; see also Tex. R. Civ. P. 97(a). A
       counterclaim is compulsory if the claim: (1) is within the jurisdiction of
       the court, (2) was not the subject of a pending action when the original
       suit was commenced, (3) is mature and owned by the defending party at
       the time the pleading is filed, ([4]) arose out of the same transaction or

                                            9
      occurrence that is the subject matter of the opposing party’s claim, ([5])
      is against an opposing party in the same capacity, and ([6]) does not
      require the presence of third parties over whom the court cannot acquire
      jurisdiction. See Tex. R. Civ. P. 97(a); J.B. Hunt [Transp.], 492 S.W.3d at
      292–93.

             Thus, claims are interrelated and subject to a plea in abatement if
      the first[]filed claims are not the subject of a pending action at the time
      the pleading raising those claims is filed and if the claims meet the other
      dictates of rule 97(a). Tex. R. Civ. P. 97(a).
2018 WL 1918217 at *4.

      It is not necessary to have identical parties and claims to conclude that the rule

of dominant jurisdiction applies. Id. at *5; see In re Volkswagen Clean Diesel Litig.,

557 S.W.3d 73, 77 (Tex. App.—Austin 2017, orig. proceeding). It is sufficient if the

claims in the first filed suit may be amended to bring in all necessary and proper

parties and issues. See Wyatt, 760 S.W.2d at 247; Volkswagen, 557 S.W.3d at 77.

      For example, the rule of dominant jurisdiction applies where the first filed case

is ordered to arbitration on the defendant’s request, a second case is filed in a

different court by the same plaintiff, and the trial court in the second case enjoins the

parties from proceeding with arbitration. Joe Williamson Const. Co. v. Raymondville ISD,

251 S.W.3d 800, 806–07 (Tex. App.—Corpus Christi–Edinburg 2008, no pet.). In an

interlocutory appeal from the temporary injunction issued in the second filed case, our

sister court of appeals held that, because the claims in the two cases were inherently

interrelated, the court in the second filed case abused its discretion because it had no




                                           10
authority to issue the injunction against the arbitration ordered by the first court,

which was the court of dominant jurisdiction. Id.

      Finally, when a case has been voluntarily and timely nonsuited, the effect is to

render the case as if it had never been filed. Xerox Com. Sols., L.L.C. v. Segura,

579 S.W.3d 170, 174–75 (Tex. App.—El Paso 2019, no pet.); Bailey v. Gardner,

154 S.W.3d 917, 920 (Tex. App.—Dallas 2005, no pet.). A nonsuit will not dispose of

any claims for affirmative relief pending at the time of the nonsuit. Epps v. Fowler,

351 S.W.3d 862, 868 (Tex. 2011). However, a request for arbitration, in and of itself,

is not a claim for affirmative relief. In re Riggs, 315 S.W.3d 613, 615 n.2 (Tex. App.—

Fort Worth 2010, orig. proceeding) (disagreeing on this point with Quanto Int’l Co. v.

Lloyd, 897 S.W.2d 482, 487 (Tex. App.—Houston [1st Dist.] 1995, orig. proceeding),

and Raymondville ISD, 251 S.W.3d at 805–06).

      B.     Application of Law

      The application of the comity doctrine lies in the rule of dominant jurisdiction.

The original petition in the 44th District Court was filed on September 9, 2019, at

9:19 a.m. The original petition in the 17th District Court was filed on September 9,

2019, at 9:22 a.m. Thus, contrary to ENS’s contention that the suits were filed

contemporaneously, the 44th District Court case was the first filed case, and that




                                          11
court acquired dominant jurisdiction as between the two courts if the claims are

“inherently interrelated.” J.B. Hunt Transp., 492 S.W.3d at 294.3

       We hold that the claims are inherently interrelated; the six mandatory

counterclaim elements under Rule 97(a) are met. See Tex. R. Civ. P. 97(a). ENS’s

claims against Comware would have been within the jurisdiction of the 44th District

Court as ENS had already invoked the jurisdiction of that court in its suit against

GDT, ENS’s claims against Comware were within the jurisdictional limits and subject

matter jurisdiction of a district court, Comware was made a third party defendant in

the 44th District Court by GDT, and Comware’s request to arbitrate ENS’s claims

was asserted and decided. See Wyatt, 760 S.W.2d at 247 (“It is not required that the

exact issues and all the parties be included in the first action before the second is filed,

provided that the claim in the first suit may be amended to bring in all necessary and

proper parties and issues.”); see also Happy State Bank, 2018 WL 1918217, at *5. The

first two requirements of Rule 97(a) are thus satisfied.


       3
        The case pending in the 160th District Court was still pending when the 44th
District Court case was filed. However, after the filing of the cases in the 44th and
17th District Courts, the claims in the 160th District Court were nonsuited. This
nonsuit rendered the 160th court case as if it had never been filed. Thus, the claims in
the 44th District Court meet the Happy State Bank requirement for interrelationship of
claims; i.e., the claims in the 44th District Court, the first filed case, were not subject
to pending litigation when originally filed. See In re Equinor Tex. Onshore Props., No. 05-
20-00578-CV, 2020 WL 5939034, at *4 (Tex. App.—Dallas Oct. 7, 2020, orig.
proceeding [mand. pending]) (mem. op.) (“First[]filed status does not relate back to a
court in which neither jurisdiction nor venue is currently relevant.”).



                                            12
       There is no question that ENS’s claims against Comware were mature and

owned by ENS when the 44th District Court case was filed. They had been asserted

in multiple forums prior to their filing in the 17th District Court—which was three

minutes after the 44th District Court case was filed. This satisfies the third Rule 97(a)

element.

       As to the fourth element, there is also no question that ENS’s claims against

Comware in the 17th District Court arose out of the same transaction or occurrence

as ENS’s claims against GDT in the 44th District Court. As noted by this court in

Happy State Bank, “A claim arises out of the same transaction or occurrence if the

same facts, whether disputed or not, are significant and logically relevant to both

claims.” Id. at *6; see also Jack H. Brown & Co. v. Nw. Sign Co., 718 S.W.2d 397,

400 (Tex. App.—Dallas 1986, writ ref’d n.r.e.). It is clear from the allegations

described above that the facts supporting ENS’s claims against both GDT and

Comware are “significant and logically relevant to both claims.”

       The final two elements of Rule 97(a) are also satisfied; there are no apparent

issues regarding the capacity or the presence of third parties that would materially

affect the analysis here.

       Since the court with dominant jurisdiction, the 44th District Court, had already

ordered the claims between ENS and Comware to arbitration, the 17th District Court

had no authority to deny Comware’s motion to stay the proceedings in the 17th

District Court. See Raymondville ISD, 251 S.W.3d at 806. Therefore, the 17th District

                                           13
Court abused its discretion by denying the motion. We sustain this portion of

Comware’s second issue. As this ruling is dispositive of the appeal, we need not

address Comware’s first issue nor the remainder of its second issue. See Tex. R. App.

47.1.

IV.     Conclusion

        Having held that the 17th District Court abused its discretion by denying

Comware’s motion to stay ENS’s claims pending resolution of the arbitration ordered

by the 44th District Court, we reverse the order of the 17th District Court denying

Comware’s motion and remand the case to that court to enter an order staying ENS’s

claims against Comware (including discovery), pending resolution of the arbitration

ordered by the 44th District Court. This court’s order of November 6, 2020 staying

that portion of the trial court’s order dated September 18, 2020 denying Comware’s

“Motion to Stay and for a Protective Order” remains in effect until the trial court

issues the stay order pursuant hereto.




                                                    /s/ Mike Wallach
                                                    Mike Wallach
                                                    Justice

Delivered: March 25, 2021




                                         14